DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8 drawn to a communication system provided in a housing, classified in H01Q1/243.
II.	Claim 9 drawn to a first communication device (which is a management device), classified in H01M10/425.
III.	Claim 10 drawn to a second communication device (which is a battery module) classified in H01M10/4257.
IV.	Claims 11-16, drawn to a communication device, classified in H01Q9/0414.
The inventions are distinct, each from the other because of the following reason:
Inventions I, II III and IV are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations. See MPEP § 806.05(c). In the instant case, the combination of Group II includes a structure features of a first communication device comprising at least one first communication device; and at least one second communication device different from the first communication device, the first communication device being configured to perform wireless communication and to receive battery information transmitted from the second communication device, and the second communication device being configured to acquire, as the battery information, information about at least one battery cell in an assembled battery including plural battery cells, to perform wireless communication, and to transmit the battery information to the first communication device, which does not require the particulars of the subcombination as claimed in Group I. The combination of Group III includes a structure features of a second communication device comprising at least one first communication device; and at least one second communication device different from the first communication device, the first communication device being configured to perform wireless communication and to receive battery information transmitted from the second communication device, and the second communication device being configured to acquire, as the battery information, information about at least one battery cell in an assembled battery including plural battery cells, to perform wireless communication, and to transmit the battery information to the first communication device, which does not require the particulars of the subcombination as claimed in Group I. The combination of Group IV includes structure features of a communication device comprising a management device; a first battery module including: a first antenna, a first edge device, and a first battery cell; and a housing including a lid portion, a bottom portion, an inside member, and a pseudo waveguide space is configured to pass radio waves from the first antenna towards the management antenna. which does not require the particulars of the subcombination as claimed in Group I. The subcombination has separately utility such as it can be used by itself, and/or it can be used in another communication system other than a communication device.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        06/10/2022